DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter



Claims 21-40 are allowed.

The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 9,712,239 B2) Syed Murshid et al., (US 9,529,147 B2) Syed Murshid et al., (US 2017/0353242 A1) Mohammad Mehdi et al., (US 2015/0086157 A1) Nicolas K. Fontaine et al., (US 2015/0309249 A1) Syed H. Murshid et al.; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 21, an optical communication system, comprising: 
a first optical transmitter to generate a first optical signal; 
a concentric spatial division multiplexed (SDM) fiber having a first core concentric with a second core, the second core radially separated within the concentric SDM fiber from the first core, the concentric SDM fiber having a first end and a second end; 
a first spatial multiplexer/demultiplexer disposed on a path of the first optical signal from the first optical transmitter to a first end of the concentric SDM fiber; 
a first optical receiver disposed to receive the first optical signal after the first optical signal has propagated along the first core of the SDM fiber from the first optical transmitter; 
a second spatial multiplexer/demultiplexer disposed on a path of the first optical signal from a second end of the concentric SDM fiber to the first optical receiver; 
a second optical transmitter to generate a second optical signal; 
a second optical receiver disposed to receive the second optical signal after the second optical signal has propagated along the second core of the SDM fiber from the second optical transmitter and through the first and second spatial multiplexer/demultiplexers.

Regarding claim 35, an optical communication system, comprising: 
a concentric spatial division multiplexed (SDM) fiber having a first core concentric with a second core, the second core radially separated within the concentric SDM fiber from the first core; 
a first spatial multiplexer/demultiplexer disposed at a first end of the concentric SDM fiber; and 
a second spatial multiplexer/demultiplexer disposed at a second end of the concentric SDM fiber; 
wherein the first spatial multiplexer/demultiplexer is aligned with the first and second cores of the concentric SDM fiber and the second spatial multiplexer/demultiplexer is aligned with the first and second cores of the concentric SDM fiber so that, when a first optical signal is propagated into the first core via the first spatial multiplexer/demultiplexer and 
a second optical is propagated into the second core via the first spatial multiplexer/demultiplexer, 
the second spatial multiplexer/demultiplexer separates paths of the first and second optical signals after propagating out of the second end of the concentric SDM fiber so as to permit separate detection of the first and second optical signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.











Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
 US 20170155466 A1	Zhou; Xiang et al. 
US 20160231503 A1	Sillard; Pierre et al. 
US 8,204,349 B2		Valentin P Gapontsev et al.;
US 7,760,771 B2 		Arto Salokatve et al.
US 9529147 B2		Murshid; Syed H. et al. 
US 20170343750 A1	ASHRAFI; SOLYMAN
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636